DETAILED ACTION
Application 16/628837, “ELECTROSPINNING OF PVDF-HFP: NOVEL COMPOSITE POLYMER ELECTROLYTES (CPES) WITH ENHANCED IONIC CONDUCTIVITIES FOR LITHIUM-SULFUR BATTERIES”, is the national stage entry of a PCT application filed on 7/9/18 and claims priority from a provisional application filed on 7/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/15/22.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 merely repeats limitations previously set forth in base claim 1.    

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho (WO 01/89023), Thurman (US 2012/0052362), Lee (US 2015/0372273) and Rao (US 2016/0365557).
Regarding claim 1, 2 and 11, Cho teaches a lithium ion conducting composite polymer electrolyte separator (“fibrous polymer electrolyte”, abstract; “porous polymer separator film”, p9:4), comprising: a nanofiber mat (Figure 1; “fibrous polymer electrolyte”, abstract), comprising: electrospun nanofibers (abstract; “superfine fibers by electrospinning”, p6:17-p7:3), comprising: a polymer having one or more polar halogen groups (“The polymers used for preparing the polymer electrolyte [may include]… poly(vinylidenefluoride-co-hexafluoropropylene), p6:17-p7:3); a lithium-containing solid or liquid electrolyte (“lithium salt”, p6:4; “LiPF6”, c7:11-13; “LiPF6”, c11:16-c12:1); and a filler (“filling agent… SiO2”, c7:22-c8:3).
Regarding the 8/15/22 amendment, Cho further teaches the nanofiber mat being an activated nanofiber mat which is activated by being soaked in an activation solution comprising a liquid electrolyte (the process step at p12:7-9 describes injecting liquid electrolyte into a casing comprising the nanofiber mat, which soaks the mat to provide the activated nanofiber mat).  

Further regarding the 8/15/22 amendment and claim 11, Cho further does not expressly teach wherein the nanofiber mat comprises multiple layers of the electrospun nanofibers.
In the battery art, Thurman teaches that it is conventional to provide multiple non-woven layers in order to improve the strength of a separator with the predictable consequence of increased thickness (paragraph [0008]).
In the battery art, Lee teaches a separator comprising a nanofiber mat comprised of multiple layers (e.g. Figure 3) for the benefit of providing a separator with desirable mechanical properties (paragraphs [0022-0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the nanofiber mat in multiple layers for the benefit of increasing the strength of the mat as taught by Thurman and/or providing desirable mechanical properties to the mat as taught by Lee.  Moreover, although Therman teaches increased thickness as an undesirable consequence, a skilled artisan would have understood that since the separator must be robust enough to prevent contact between electrodes some thickness increase may be tolerable if not desirable to ensure that contact between electrodes is prevented.

Further regarding the 8/15/22 amendment, Cho does not expressly teach wherein the filler is a nanoparticle filler comprising fumed silica.
However, as to the requirement that the filler is a nanoparticle filler, as described in MPEP 2112 III, a rejection under 35 USC 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  In this case, since the electrospun fibers which comprise the filling agent are of nanometric size (p6:5-7; p7:4-10), the filling agent would implicitly, or at least should obviously, also be configured of nanometric size in order to fit into the nanofibers.
As to the requirement that the filler is a nanoparticle filler specifically comprising fumed silica, in the battery art, Rao teaches that an inorganic filler may be added to a polymeric separator forming material for the benefit of reinforcing the separator (paragraph [0007]).  This is similar to the reason for which Cho utilizes the filler, i.e. to improve mechanical strength (Cho at c7:22-23).  Rao further teaches that the materials selection of the filler is important and that nanometer sized fumed silica is particularly preferable because of high surface area and hydrophobic properties (paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art to include nanometer sized fumed silica as the filler for the benefit of providing a reinforcing particle which has known desirable properties as taught by Rao.


Regarding claim 4, Cho remains as applied to claim 1.  Cho further teaches wherein the electrolyte comprises an element selected from the group consisting of magnesium, sodium and mixtures and combinations thereof (c8:1).

Regarding claim 5-6, Cho remains as applied to claim 1.  Cho further teaches wherein the filler comprises the metal oxide SiO2 and/or Al2O3 (c7:22-c8:3).

Regarding claim 10, Cho remains as applied to claim 1.  Cho further teaches wherein the composite is a membrane (a “film” as in the Cho abstract is a “membrane”).

Regarding claim 12, Cho remains as applied to claim 1.  Cho further teaches wherein the electrospun nanofibers have a diameter of 1 to 3000 nm (c6:5-7).  The claimed range of 1-5 [Symbol font/0x6D]m is obvious over the disclosure of Cho for overlapping at least at the 1000 nm to 3000 nm range.

Regarding claim 13-15, Cho teaches a method of preparing a lithium ion conducting composite polymer electrolyte separator (for an exemplary method see p11:16-p12:9), comprising: preparing a solution comprising a polymer and a lithium-containing solid or liquid electrolyte (p11:18-20) and nanoparticle filler (c7:22-c8:3), wherein the polymer may have one or more polar halogen groups (e.g. “poly(vinylidenefluoride-co-hexafluoropropylene)” at p6:17-p7:3); 
electrospinning the solution thereby forming electrospun nanofibers and forming a nanofiber mat (p11:22-24); and 
activating the nanofiber mat by soaking the nanofiber mat in an activating solution comprising a liquid electrolyte (p12:7-9).

Regarding the 8/15/22 amendment, Cho further does not expressly teach wherein the nanofiber mat comprises multiple layers of the electrospun nanofibers.
In the battery art, Thurman teaches that it is conventional to provide multiple non-woven layers in order to improve the strength of a separator with the predictable consequence of increased thickness (paragraph [0008]).
In the battery art, Lee teaches a separator comprising a nanofiber mat comprised of multiple layers (e.g. Figure 3) for the benefit of providing a separator with desirable mechanical properties (paragraphs [0022-0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the nanofiber mat in multiple layers for the benefit of increasing the strength of the mat as taught by Thurman and/or providing desirable mechanical properties to the mat as taught by Lee.  Moreover, although Therman teaches increased thickness as an undesirable consequence, a skilled artisan would have understood that since the separator must be robust enough to prevent contact between electrodes some thickness increase may be tolerable if not desirable to ensure that contact between electrodes is prevented.

Further regarding the 8/15/22 amendment, Cho does not expressly teach wherein the filler is a nanoparticle filler comprising fumed silica.
However, as to the requirement that the filler is a nanoparticle filler, as described in MPEP 2112 III, a rejection under 35 USC 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  In this case, since the electrospun fibers which comprise the filling agent are of nanometric size (p6:5-7; p7:4-10), the filling agent would implicitly, or at least should obviously, also be configured of nanometric size in order to fit into the nanofibers.
As to the requirement that the filler is a nanoparticle filler specifically comprising fumed silica, in the battery art, Rao teaches that an inorganic filler may be added to a polymeric separator forming material for the benefit of reinforcing the separator (paragraph [0007]).  This is similar to the reason for which Cho utilizes the filler, i.e. to improve mechanical strength (Cho at c7:22-23).  Rao further teaches that the materials selection of the filler is important and that nanometer sized fumed silica is particularly preferable because of high surface area and hydrophobic properties (paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art to include nanometer sized fumed silica as the filler for the benefit of providing a reinforcing particle which has known desirable properties as taught by Rao.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho (WO 01/89023), Thurman (US 2012/0052362), Lee (US 2015/0372273), Rao (US 2016/0365557) and Teranishi (US 2018/0233773).
Regarding claim 3, Cho remains as applied to claim 1.  Cho teaches lithium salts such as LiPF6 and LiBF4, but does not appear to teach wherein the electrolyte comprises bis(trifluoromethane)sulfonimide lithium salt [LiTFSI].
In the battery art, Teranishi teaches that examples of known lithium salt include not only LiPF6 and LiBF4, but also bis(trifluoromethane)sulfonimide lithium salt [LiTFSi] (paragraph [0113]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute LiTFSI for the LiPF6 of Cho, since such a modification merely requires the simple substitution of one known lithium salt for another to yield the predictable result of providing lithium ions in the solution, the desired function of adding the lithium salt.  


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho (WO 01/89023), Thurman (US 2012/0052362), Lee (US 2015/0372273), Rao (US 2016/0365557) and Ueyama (US 2016/0322621).
Regarding claim 7, Cho remains as applied to claim 5.  Cho further teaches wherein the filler is a metal oxide such as SiO2 (c7:22-c8:3), but does not appear to teach wherein the filler is a non-oxide is selected from the group consisting of nitride, carbide, boride, sulfide, selenide, telluride, phosphide, antimonide, arsenide, bismuthide, and mixtures and combinations thereof.
In the battery art, Ueyama teaches a filler which is a nitride such as aluminum nitride (paragraph [0092]).  Ueyama further teaches that such a filler is useful for having a high melting point, thereby providing heat resistance (paragraph [0092]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to use a filler such as aluminum nitride since such a material provides high heat resistance as taught by Ueyama which is desirable to increase safety of a battery.  Additionally, the replacement of the filler of Cho with a nitride based filler such as those taught by Ueyama would merely require the simple substitution of one known filler for another to yield predictable results; therefore, a prima facie case of obviousness exists (MPEP 2141).  


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho (WO 01/89023), Thurman (US 2012/0052362), Lee (US 2015/0372273), Rao (US 2016/0365557) and Park (US 2017/0117542).
Regarding claim 8-9, Cho remains as applied to claim 1.  Cho teaches a composite comprising an inorganic filler, but does not appear to teach wherein the filler is a doped nanoparticle filler is selected from the group consisting of Al2O3, B2O3, GeO2, SnO2, Bi2O3, Sb2O3 and mixtures thereof.
In the battery art, Park teaches that an inorganic particle filler may be doped in order to improve volumetric expansion, capacity retention, or charge/discharge properties of the battery comprising the filler (paragraphs [0015-0024]).
It would have been obvious to a person having ordinary skill in the art to utilize doped filler for the benefit of improving the nature of the filler so as to improve the performance of the battery comprising the filler as taught by Park.


Response to Arguments
Applicant’s arguments filed on 8/15/22 have been fully considered, but are moot in view of the new ground(s) of rejection necessitated by amendment.
						

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Solarjan (Solarajan et. al, “High performance electrospun PVdF-HFP/SiO2 nanocomposite membrane electrolyte for Li-ion capacitors”, J Appl Polym Sci, 134 (32), p 1-15; April 2017) teaches a lithium ion conducting composite polymer electrolyte separator comprising a nanofiber mat made of electrospun nanofibers; however, the fibers are not electrospun from a solution comprising a lithium containing solid or liquid electrolyte;
Yun (USP 7279251) teaches a teaches a lithium ion conducting composite polymer electrolyte separator comprising a nanofiber mat made of electrospun nanofibers; however, the fibers are generally not electrospun from a solution comprising a lithium containing solid or liquid electrolyte;
Joo (US 2015/0099185) teaches a lithium-ion battery comprising an anode in a first chamber, a cathode in a second chamber, and a separator between the first chamber and the second chamber, and the separator comprising one or more polymer nanocomposite nanofiber(s) comprising a polymer matrix with ceramic and/or clay nanostructures embedded therein;
Brousse (US 2018/0266003) teaches that the use of LiTFSI as a conductive lithium salt is conventional.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723